I am not in accord with the opinion of Mr. Justice McALLISTER. On January 25, 1935, plaintiff filed a petition for further compensation alleging that he could not secure employment by reason of the injury to his eye. After a hearing, an award was made by the deputy commissioner denying plaintiff compensation. No appeal was taken from this award of March 5, 1935, and it therefore stands as an adjudication as of that date. In May, *Page 347 
1937, plaintiff filed another petition for further compensation, alleging that he had lost industrial vision and could not secure employment because of the condition of the eye.
It is settled law in this State that to entitle plaintiff to compensation under the petition last filed by him, it must appear from the evidence submitted that there has been such a change in his physical condition, after the award entered on March 5, 1935, as had lessened his earning ability in the employment in which he was engaged at the time of the accident.Rice v. J. F. Braun  Son, 271 Mich. 532.
The department of labor and industry based an award upon the fact that plaintiff was unable to secure employment and inferred that this failure to secure employment was due to the condition of plaintiff's eyes. The record fails to show by any competent testimony that plaintiff's failure to secure employment was due to the condition of his eyes. At most it is conjecture.
In Ginsberg v. Burroughs Adding Machine Co., 204 Mich. 130,137, we said:
"The burden of establishing a claim for compensation rests on those seeking the award. * * * If an inference favorable to the applicant can only be arrived at by conjecture or speculation the applicant may not recover. So if there are two or more inferences equally consistent with the facts, arising out of the established facts, the applicant must fail."
Inability to secure employment, plus conjecture as to the cause of the unemployment, is not sufficient to sustain an award. The award of the department of labor and industry should be vacated. Defendant should recover costs.
BUTZEL, C.J., and WIEST and CHANDLER, JJ., concurred with SHARPE, J. *Page 348